DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This Action is in response to the Amendment filed August 25, 2021.  Claims 1, 9 and 13 have been amended.  Claims 1-16 and 25-28 are currently pending.  Claims 1-16 and 26-28 have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 27 the subject matter “editing the script code file of the publisher server based on communications of the ad-affiliated server in connection with the publisher server,” has no ad-affiliated server 110 is in connection with the network of advertisers 140 and the publisher 130, such that the ad-affiliated server 110 can easily edit the embedded script code file.” [0032]  This does not describe how the script code file is edited based on communications of the ad-affiliated server with the publisher server.  The claim does not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.  
In Claim 27 the subject matter “determining a subsequent set of advertisers associated with the electronic form based on the edited script file,” has no support in the original disclosure.  Applicant's specification states that “the ad-affiliated server 110 can easily edit the embedded script code file, ensuring appropriate contextual advertisements 142 are served to the client browser.” [0032]  This does not describe how a subsequent set of advertisers associated with the electronic form are determined based on the edited script file.  Accordingly, the limitation is considered impermissible new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 26-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite the subject matter “dynamically updating the set of advertisers in real time as the user-input is changed in the one or more of the plurality of user-input fields.”  However, it is not clear how advertisers are updated as the user-input is changed in the one or more of the plurality of user-input fields when only the date input is changed by the user.  Therefore, the claims are indefinite.  Claims 2-8 and 26-28; and 14-16 by being dependents of Claims 1 and 13 respectively are also rejected.
Claim 6 recites the limitation “the plurality of advertising results containing search results associated with the plurality of advertisers and based on the user input in the plurality of user-input fields submitted in the user-submission.”  However, it is not clear how the search results are based on input in a plurality of user-input fields when only a date input is entered by a user.  Therefore, the claim is indefinite.
Claim 9 recites the subject matter “wherein each of the set of advertisers is updated by the ad- affiliated server and returned in a real time as the user-input is changed in at least one of the plurality of user-input fields.”  However, it is not clear how advertisers are updated as the user-input is changed in at least one of the plurality of user-input fields when only the date input is changed by the user.  Therefore, the claim is indefinite.  Claims 10-12 by being dependents of Claim 9 are also rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbaugh (US Patent Publication 2009/0313116) in view of Von Wolfsheild (US Patent Publication 2009/0070209) in further view of Kumar (US Patent Publication 2011/0208597).
A.	In regards to Claim 1, Ashbaugh discloses, a method comprising: 
	receiving, at a publisher server, from an ad-affiliated server, a script code file that when executed, causes the publisher server to monitor a plurality of user-input fields of an electronic form associated with the publisher server, the script code file to be transmitted to a client device by the publisher server; see at least Ashbaugh [0039];
	receiving, at the publisher server, a request from the client device for the electronic form; see at least Ashbaugh [0044] (the initiation of the process begins with the transmission of a request from the network appliance (client) to the server);
	generating, by the publisher server, the electronic form embedded with the script code file, the electronic form including a set of advertisers generated upon execution of the embedded script code file, Ashbaugh [0082 Ln. 9-12],
	transmitting, by the publisher server, the electronic form embedded with the script code file to the client device; see at least Ashbaugh [0044] (return of a frameset generation stream from the server to the network appliance/client);
	receiving a determined set of advertisers returned from the ad-affiliated server, Ashbaugh [0091],
	and wherein each advertiser of the determined set of advertisers is further selected in accordance with targeting parameters set by a network of advertisers connected to the ad-affiliated server; Ashbaugh [0029 Ln. 4-6; 0030 Ln. 1-4; 0103 Ln. 1-7];
	detecting a change of user-input in at least one of the plurality of user-input fields, sending an advertiser update request to the ad-affiliated server in response to a detected change, this is disclosed by Von Wolfsheild [0061 and 0067];

	and dynamically updating the set of advertisers in real time as the user-input is changed in the one or more of the plurality of user-input fields, before the electronic form is submitted; this is disclosed by Von Wolfsheild [0062, 0064 Ln. 7-11, 0079];
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh with the teachings from Von Wolfsheild with the motivation to fill the need for a system and method that provides directed advertising capable of monitoring the entry of textual user input in a non-querical input field and periodically transmitting those entries to a remote server, and for receiving advertisements selected using the transmitted entries for presentation on the user's computer.  Von Wolfsheild [0008]; additionally, one of ordinary skill in the art would have found it obvious that an advertiser update could be requested and returned instead of advertising update being that an advertising is representative of an advertiser.  Further, applying this feature would be accomplished with no unforeseen, new, novel, or unpredictable results.  Rather, each feature operates as expected singularly or in combination.  This is bolstered by Applicant’s specification stating that “for a date-based advertising campaign, the targeting set can include a departure date field and a return date field, where the set triggers a display of contextual advertisements based on the dates entered.” Applicant’s specification [0015].
	Ashbaugh in view of Von Wolfsheild do not specifically disclose, the change indicating a date input into a user-input field of the plurality of user-input fields; this is disclosed by Kumar [0049: a user may enter desired booking dates via an interactive interface and submit the desired dates];

	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh/Von Wolfsheild with the teachings from Kumar with the motivation to advantageously enable the user to quickly specify information without the need for leaving the search result page. Kumar [0049].  Since, the claimed feature is implemented through well-known computer functionality, combining their features, as a whole, using such well-known computer techniques would be reasonable.  As such, one of ordinary skill in the art would have recognized that applying the teachings of Kumar to the system of Ashbaugh/Von 
B.	In regards to Claim 2, Ashbaugh discloses, wherein the set of advertisers generated upon execution of the embedded script code file comprises a null set of advertisers.  Ashbaugh [0033 Ln. 12-15].
C.	In regards to Claim 3, Ashbaugh does not specifically disclose, wherein the advertiser update request comprises real-time information associated with the electronic form, this is disclosed by Von Wolfsheild [0067 Ln. 5-6], 	
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh with the teachings from Von Wolfsheild with the motivation of managing the advertising server by the form presenting the advertisements, allowing advertisements to be rapidly changed as the advertiser desires, and allowing the advertiser to collect its own statistics regarding the number of times the advertisement is requested.  Von Wolfsheild [0085]; additionally, one of ordinary skill in the art would have found it obvious that an advertiser update could be requested instead of advertising update.  Further, this feature would be accomplished with no unforeseen, new, novel, or unpredictable results.  Rather, each feature operates as expected singularly or in combination;
	Ashbaugh discloses, the real-time information containing the user-input and form metadata, wherein the real-time information is utilized by the ad-affiliated server to determine, from the network of advertisers, a subset of advertisers that corresponds to the targeting parameters.  Ashbaugh [0107, 0028 Ln. 1-9, 0030 Ln. 1-4 and 0040 Ln. 8-10].
D.	In regards to Claim 4, Ashbaugh discloses, wherein the user-input comprises at least one of user-selected data or user-created data and wherein the form metadata comprises at least one of a publisher ID, a form ID, and a form field ID.  Ashbaugh [0013 and 0023 Ln. 6-7].
In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
E.	In regards to Claim 5, Ashbaugh discloses, further comprising generating a plurality of results in response to a user-submission of the electronic form.  Ashbaugh [0016 and 0090 Ln. 5-14].
F.	In regards to Claim 6, Ashbaugh discloses, wherein the plurality of results comprises a plurality of advertising results associated with a plurality of advertisers selected in the user-submission, the plurality of advertising results containing search results associated with the plurality of advertisers, Ashbaugh [0087 Ln. 3-7 and 0090 Ln. 8-14],
	Ashbaugh does not specifically disclose, and based on the user input in the plurality of user-input fields submitted in the user-submission.  This is disclosed by Von Wolfsheild [0084].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh with the teachings from Von Wolfsheild with the motivation of managing the advertising server by the form presenting the advertisements, allowing advertisements to be rapidly changed as the advertiser desires, and allowing the advertiser to collect its own statistics regarding the number of times the advertisement is requested.  Von Wolfsheild [0085].
Claim 7, Ashbaugh discloses, the plurality of advertising results is generated using at least one of: a pop-up display; and a pop-under display.  This is old and know in the art, see at least Ashbaugh [0003 Ln. 6-8].
H.	In regards to Claim 8, Ashbaugh discloses, wherein the embedded script code file comprises a set of display configurations, the set of display configurations contains at least one of: 
	a maximum number of advertisers to be generated; a maximum number of advertising results to be generated subsequent to a user-submission of the electronic form; a custom event handler; an image or text display option; and a pop-up or pop-under display option.  Ashbaugh [0042 and 0094].
I.	In regards to Claim 9, Ashbaugh discloses, a non-transitory computer-readable storage medium storing computer-readable instructions, comprising: 
	instructions for receiving, at a publisher server, a script code file from an ad-affiliated server, the script code file to be transmitted to a client device by the publisher server; see Ashbaugh [0039];
	instructions for generating by the publisher server, on a client browser an electronic form embedded with the script code file, the electronic form including a set of advertisers generated upon execution of the embedded script code file, Ashbaugh [0082 Ln. 9-12],
	instructions for dynamically updating the set of advertisers associated with the electronic form with contextual advertisements returned from the ad-affiliated server; Ashbaugh [0028 and 0082];
	and instructions for generating by the publisher server, a plurality of results in response to a user-submission of the electronic form, the plurality of results including advertising results associated with the contextual advertisements;  Ashbaugh [0016, 0090, 0030 Ln. 5-7].
	Ashbaugh does not disclose, wherein the plurality of user-input fields are designated for monitoring; this is disclosed by Von Wolfsheild [0028 Ln. 4-6];

and returned in a real time as the user-input is changed in the at least one of the plurality of user-input fields, before a user-submission of the electronic form; this is disclosed by Von Wolfsheild [0061, 0062 and 0075];  the motivation being the same as stated above in claim 1 at Von Wolfsheild [0008];
	Ashbaugh in view of Von Wolfsheild do not specifically disclose, the change indicating a date input into one of the plurality of user-input fields,; this is disclosed by Kumar [0049: a user may enter desired booking dates for a hotel via an interactive interface and submit the desired dates];
	Ashbaugh discloses the set of advertisers associated with the electronic form with contextual advertisements, but does not specifically disclose, the set of results of date-based advertising campaigns, the contextual advertisements targeted by the set of advertisers for display on the date and returned from the server.  This is disclosed by Kumar Fig. 3, [0022: advertisement submission web page is communicated to an advertiser by the advertisement submission server. The advertisement submission web page includes various fields and other items that may be implemented on a single web page; 0024: exemplary advertisement submission web page includes fields that enable associating an interface with a given advertisement. The fields include an interface type field, a template field and a description field. In some implementations, advertiser's pay a premium to have an interface associated with an advertisement (i.e. advertiser campaign); 0029: interactive interface template may define input fields to enable a user to provide information, such as date fields for specifying the dates of stay at a hotel (i.e. date based advertising); 0026: the script code associated with interactive 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh/Von Wolfsheild with the teachings from Kumar with the motivation to advantageously enable the user to quickly specify information without the need for leaving the search result page. Kumar [0049].  Since, the claimed feature is implemented through well-known computer functionality, combining their features, as a whole, using such well-known computer techniques would be reasonable.  As such, one of ordinary skill in the art would have recognized that applying the teachings of Kumar to the system of Ashbaugh/Von Wolfsheild would have yielded predictable results, effecting a system that would allow a user to enter a date as input for a search and receive an updated result while on the result page, as taught by Kumar.
J.	In regards to Claim 10, Ashbaugh discloses, wherein the set of advertisers generated upon execution of the embedded script code file comprises a null set of advertisers.  Ashbaugh [0033 Ln. 12-15].
K.	In regards to Claim 11, Ashbaugh does not disclose, wherein the ad request comprises real-time information associated with the electronic form, this is disclosed by Von Wolfsheild [0067 Ln. 5-6], 
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh with the teachings from Von Wolfsheild with the motivation of managing the advertising server by the form presenting the advertisements, allowing advertisements to be rapidly changed as the advertiser desires, and allowing the advertiser to collect its own statistics regarding the number of times the advertisement is requested.  Von Wolfsheild [0085],
	Ashbaugh discloses, the real-time information including form metadata and the user-input, wherein the real-time information is utilized by the ad-affiliated server to determine the 
L.	In regards to Claim 12, Ashbaugh discloses, wherein the user-input comprises user-selected or user-created data entered in the at least one of the plurality of user-input fields and wherein the form metadata comprises at least one of a publisher ID, a form ID, and a form field ID.  Ashbaugh [0013 and 0023 Ln. 6-7].
	With respect to “the user-input comprises user-selected or user-created data entered in the at least one of the plurality of user-input fields and wherein the form metadata comprises at least one of a publisher ID, a form ID, and a form field ID” these are nonfunctional descriptive materials as they only describes the data that is contained in the user-input and form metadata, and not used to perform any of the recited method steps.  Therefore, it does not distinguish the invention from the prior art in term of patentability.
M.	In regards to Claim 13, Ashbaugh discloses, a system comprising: 
	a publisher server configured to: 
	receive a script code file from an ad-affiliated server, the script code file to be transmitted to a client device by the publisher server, Ashbaugh [0039; 0102: logic adjustments implicitly set by the plan file (script) are variables that adjust the search queries relative to type and quantity of ads needed];
	generate on a client browser an electronic form embedded with the script code file, the electronic form including a set of advertisers generated upon execution of the embedded script code file, Ashbaugh [0082 Ln. 9-12],
	transmit the electronic form embedded with the script code file to the client browser, see at least Ashbaugh [0044] (return of a frameset generation stream from the server to the network appliance/client);

	receive a determined set of advertisers returned from the ad-affiliated server, Ashbaugh [0091],
	determined set of advertisers further selected in accordance with targeting parameters set by a network of advertisers connected to the ad-affiliated server; Ashbaugh [0029 Ln. 4-6; 0030 Ln. 1-4; 0103 Ln. 1-7];
	dynamically update the set of advertisers; Ashbaugh [0091 Ln. 12-17];
		and the ad-affiliated server configured to: 
		receive the advertiser request from the client browser; Ashbaugh [0046];
		determine the determined set of advertisers in response to the advertiser request; Ashbaugh [0046 Ln. 12-15];
		and return the determined set of advertisers to the client browser; Ashbaugh [0046];
	Ashbaugh, however, does not specifically disclose, wherein the plurality of user-input fields are designated for monitoring; this is disclosed by Von Wolfsheild [0028 Ln. 4-6];
	the embedded script code file to monitor a plurality of user-input fields associated with the electronic form; the client browser is configured to: detect a change of user-input in at least one of the plurality of user-input fields, send, from the client device, an advertiser request to an ad-affiliated server in response to a detected change, this is disclosed by Von Wolfsheild [0061 and 0067]; 
	dynamically update the set of advertisers in a real time as the user-input is changed in the one or more of the plurality of user-input fields, before the user submission of the electronic form; this is disclosed by Von Wolfsheild [0062 and 0067]; the motivation being the same as that 
	Ashbaugh in view of Von Wolfsheild do not specifically disclose, the change indicating a date input into one of the plurality of user-input fields,; this is disclosed by Kumar [0049: a user may enter desired booking dates for a hotel via an interactive interface and submit the desired dates];
	Ashbaugh/Von Wolfsheild disclose determined set of advertisers based on user-input they do not specifically disclose, each of the determined set of advertisers selected by the ad-affiliated server for having a date-based advertising campaign with contextual advertisements that are targeted by the advertiser of the determined set of advertisers for display based on the date in the user-input field, the determined set of advertiser further selected.  This is disclosed by Kumar [0026: code associated with the interactive interface may be operative to verify dates of stay entered by a user, communicate the dates to a server and to communicate output (determined ads) received from the server].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh/Von Wolfsheild with the teachings from Kumar with the motivation to advantageously enable the user to quickly specify information without the need for leaving the search result page.  Kumar [0049].  Further, one of ordinary skill in the art would have recognized that applying the teachings of Kumar to the system of Ashbaugh/Von Wolfsheild would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a user to enter a date as input and receive contextual advertisement result while remaining on the result page.
Claim 14, Ashbaugh discloses, wherein the set of advertisers generated upon execution of the embedded script code file comprises a null set of advertisers.  Ashbaugh [0033 Ln. 12-15].
O.	In regards to Claim 15, Ashbaugh does not specifically disclose, wherein the advertiser request comprises real-time information associated with the electronic form, this is disclosed by Von Wolfsheild [0067 Ln. 5-6], 
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh with the teachings from Von Wolfsheild with the motivation of managing the advertising server by the form presenting the advertisements, allowing advertisements to be rapidly changed as the advertiser desires, and allowing the advertiser to collect its own statistics regarding the number of times the advertisement is requested.  Von Wolfsheild [0085].  Additionally, one of ordinary skill in the art would have found it obvious that an advertiser update could be requested instead of advertising update.  Further, this feature would be accomplished with no unforeseen, new, novel, or unpredictable results.  Rather, each feature operates as expected singularly or in combination;
	Ashbaugh discloses, the real-time information containing the user-input and form metadata, wherein the real-time information is utilized by the ad-affiliated server to determine, from the network of advertisers, a subset of advertisers that corresponds to the targeting parameters. Ashbaugh [0107, 0028 Ln. 1-9, 0030 Ln. 1-4 and 0040 Ln. 8-10].
P.	In regards to Claim 16, Ashbaugh discloses, wherein generating the plurality of results comprises generating a plurality of advertising results associated with a subset of the set of advertisers.  Ashbaugh [0087 and 0090 Ln. 8-14].
Q.	In regards to Claim 27, Ashbaugh does not specifically disclose, further comprising: editing the script code file of the publisher server based on communications of the ad-affiliated server in connection with the publisher server; this is disclosed by Kumar [0018: the web page may comprise browser code, such as hyper text markup language (HTML), Sun Microsystems, 
	and determining a subsequent set of advertisers associated with the electronic form based on the edited script file.  This is disclosed by Kumar [0038: if some of the advertisements are associated with the interface, then code and logic that is operable to display the interface is inserted by the search server into the data that defines the result web page; 0061: system generates browser code operable by a browser to cause the browser to display a web page of information that includes an advertisement].  The motivation being the same as stated above in claim 1.
R.	In regards to Claim 28, Ashbaugh does not specifically disclose, further comprising: displaying the set of advertisers within a portion of the electronic form, however, see at least Kumar Fig 2, Fig 4a;
	receiving a user-submission of the electronic form, the user submission including a selection of one or more of the displayed set of advertisers; this is disclosed by Kumar [0020: a user clicks on an advertisement with a pointing device, such as a mouse, light pen or different point device]; 
	and returning search results associated with the selected one or more of the displayed set of advertisers.  This is disclosed by Kumar [0013: generating a selectable pop-up interface that conveys additional information about selected advertisement].  The motivation being the same as stated above in claim 1.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ashbaugh (US Patent Publication 2009/0313116) in view of Von Wolfsheild (US Patent Publication 2009/0070209) in further view of Kumar (US Patent Publication 2011/0208597) and Palaniappan (US Patent Publication 2014/0304228).
A.	In regards to Claim 26, Ashbaugh in view of Von Wolfsheild/Kumar do not specifically disclose, wherein the advertiser update request is an AJAX request corresponding to the script code file embedded in the electronic form.  This is disclosed by Palaniappan [0048 Ln. 6-7];
	with respect to “the advertiser update request is an AJAX request corresponding to the script code embedded in the electronic form” this is nonfunctional descriptive material as it only describes a type of request, while the characteristic of said request type is not used to perform any of the recited method steps.  Therefore, it does not distinguish the invention from the prior art in term of patentability.  Additionally, the Examiner notes that such asynchronous request is a matter of design choice.  See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
	Nevertheless, it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Ashbaugh in view of Von Wolfsheild/Kumar with the teachings from Palaniappan with the motivation to provide an application that receives context information associated with an user input within an application window through a rich Internet application.  Palaniappan [0048].



Response to Applicant’s Arguments
Applicant's other filed arguments have also been fully considered but have not been found persuasive. 
A.	Regarding the 35 U.S.C. § 103 rejection Applicant argues that claim 1 goes beyond Von Wolfsheild's keyword-based approach to search for related ads by reciting that the set of step 208, the existing contextual advertisements (i.e., existing set of advertisers) are dynamically updated according to the determined set of advertisers returned from the ad-affiliated server 110.”  Appellant’s specification [0044].  Kumar in combination is merely used to teach an advertising campaign with targeting parameter based on the input date field, in that the advertisement submission server generates an advertisement submission web page that enables an advertiser to specify information that defines a given advertisement (i.e. advertising campaign) [0021]; and a template field that enables the advertiser to select a pre-configured template of a selected interface type. The interactive interface template may define input fields to enable a user to provide information, such as date fields for specifying the dates of stay at a 
B.	Applicant's arguments relating to the dependent claims are also rejected accordingly to independent claims 1, 9 and 13.  Applicant's arguments relating to claims 27-28 are for newly added claims which have been responded to in response to the pending claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Funk et al. (US 9706253 B1) teaches a publisher can define customized input fields for tracking visits to URL destination [Col. 28 Ln. 5-14].
b)	Reynolds (US 20140081678 A1) teaches a date can be entered by a user and a resulting cluster of hotels (contextual advertisement) are displayed based on the input. [0037; 0046].
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622